DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on March 3rd, 2021 has been entered.
The amendment of claims 1-4, 6, 8-10, 12, 14, and 16-20 and cancellation of claims 5 and 11 have been acknowledged.

Response to Arguments
Applicant’s arguments filed on March 3rd, 2021, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities: The limitation “the image the frequency domain” appears to be missing the word “in.” For the purpose of further  Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a face detection module for receiving,” “a first neural network for receiving,” “one discrete Fourier transform (DFT) for receiving,” and “a detection module for accessing” in claims 1-4, 6-8, and 17-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
Claim(s) 7, 9-10, 12-16, and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite the limitation “a frequency domain.” The limitation renders the claims indefinite because it is not clear whether this domain corresponds to the earlier recited frequency domain (see claims 1 and 9, “a frequency domain”) or a new/different domain. For the purpose of further examination, the limitation has been interpreted as “the frequency domain.”
Claim 9 recites the limitation “the artifact.” The limitation renders the claim indefinite because it is not clear whether this artifact corresponds to the lighting artifact or the texture artifact. For the purpose of further examination, the limitation has been interpreted as “the lighting artifact or the texture artifact.”
Claims 10 and 12-16 depend from claim 9 and therefore inherit all of the deficiencies of claim 9.
Claim 16 further recites the limitation “the feature vector.” The limitation renders the claim indefinite because it is unclear which one of the feature vectors is being referred to. Note that claim 9 recites “the feature vectors” indicating there is more than one. For the purpose of further examination, the limitation recited in claim 16 has been interpreted as “the feature vectors.”
Claims 19-20 recite the limitation “an artifact.” The limitation renders the claims indefinite because it is not clear whether this artifact corresponds to the one recited earlier in claim 17 or a new/different artifact. For the purpose of further examination, the limitation has been interpreted as “the artifact.”

Claim Rejections - 35 USC § 103
Claim(s) 1-4, 6-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cristin et al., (“Illumination-based texture descriptor and fruitfly support vector neural network for image forgery detection in face images,” IET Image Process., 2018, Vol. 12 Iss. 8, pp. 1439-1449), in view of Zhang et al. (“Detecting and Simulating Artifacts in GAN Fake Images,” arXiv:1907.06515v1 [cs.CV] 15 Jul 2019), hereinafter referred to as Cristin and Zhang, respectively.
Regarding claim 1, Cristin teaches a system comprising: 
at least a face detection module for receiving an image having at least one digitally altered texture on a face in the image or an artifact between the face and background in the image or both (Note that only one of the alternative limitations is required by the claim language. Cristin Abstract: “the images are fed to the texture descriptor and the face is detected using the Viola-Jones algorithm. The face detected images are subjected to the feature extraction using the Gabor filter + wavelet + texture operator”; Cristin pg. 1442 left column: “The analysis of the texture is analysed for the input image that transforms the input image into an array”; Cristin pg. 1443 left column: “The texture classification is carried out by using the input face detected an image”); 
at least a first neural network for receiving the image (Cristin Abstract: “The supervised learning is brought about by using the support vector neural network”; Cristin pg. 1439 right column: “To overcome the challenges in the existing forgery detection techniques, this paper proposes the forgery detection scheme using the illumination-based texture descriptor and fruit 
at least a detection module for accessing features output by the face detection module, the first neural network, and the second neural network to determine whether the image is altered from an original image and to provide output representative thereof (Cristin pg. 1444 left column: “The SVNN [28] comprises of the input layer, hidden layer, and the output layer, as shown in Fig. 3. SVNN is generated by introducing the eigenvalue decay in the neural networks (NNs) based on the same principles of SVM hence, the classification margin is improved”).  
Cristin further teaches that it was known to perform transformations such as discrete wavelet transform and discrete cosine transform when detecting video/image forgeries (Cristin pg. 1440 right column).
However, Cristin does not appear to explicitly teach or suggest at least one discrete Fourier transform (DFT) for receiving the image and outputting a spectrum in a frequency domain to at least a second neural network; and the detection module providing the output that the image is altered responsive to identifying at least one of: a checkerboard pattern in the digitally altered texture, or a lighting difference comprising a region of brightness located along a periphery of the image the frequency domain, or both a checkerboard pattern in the digitally altered texture and a region of brightness located along the periphery of the image the frequency domain. 
Pertaining to the same field of endeavor, Zhang teaches at least one DFT for receiving the image and outputting a spectrum in a frequency domain to at least a second neural network (Zhang Fig. 3 & pg. 2 right column: “we provide further analysis in the frequency domain. According to the property of Discrete Fourier Transform (DFT)”; Zhang pg. 4: “We use resnet34 pre-trained with ImageNet as based network and treat the GAN detection task as a binary classification problem: real vs. fake …The network is trained for 10 epochs”); and
Zhang pg. 4 discussed above: Zhang Fig. 3 & pg. 2 right column: “The up-sampling artifact of transposed convolution is called ‘checkerboard artifact’”; Zhang Fig. 4 & pg. 3 left column: “the checkerboard artifact can still be observed in many images … The checkboard artifact is highlighted in the red box”; Zhang Fig. 4: the fake image has digitally altered texture and a region of brightness located along the periphery of the image in the frequency domain).
Cristin and Zhang are considered to be analogous art because they are directed to image processing for forgery detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination-based texture descriptor and FOA-SVNN forgery detection method and system (as taught by Cristin) to perform DFT (as taught by Zhang) because the combination can simulate the artifacts produced by the common pipeline even when the specific model used by the attacker is unavailable (Zhang Abstract)

Regarding claim 2, Cristin, in view of Zhang, teaches the system of Claim 1, wherein the detection module provides the output responsive to identifying the checkerboard pattern in the digitally altered texture (Zhang Figs. 3-4 & pg. 2-4 discussed above).  

Regarding claim 3, Cristin, in view of Zhang, teaches the system of Claim 1, wherein the detection module provides the output responsive to identifying the region of brightness located along the periphery of the image in the frequency domain (Zhang Figs. 3-4).  

claim 4, Cristin, in view of Zhang, teaches the system of Claim 3, wherein the detection module provides the output only responsive to both identifying the checkerboard pattern in the digitally altered texture and to identifying the region of brightness located along the periphery of the image in the frequency domain (Zhang Figs. 3-4 & pg. 2-4 discussed above).

Regarding claim 6, Cristin, in view of Zhang, teaches the system of Claim 3, wherein the lighting difference in the spectrum comprises plural regions of brightness (Zhang Figs. 3-4: the lighting difference appears in multiple regions).  

Regarding claim 7, Cristin, in view of Zhang, teaches the system of Claim 6, wherein the plural regions of brightness are located along a periphery of the image in a frequency domain (Zhang Figs. 3-4).  

Regarding claim 8, Cristin, in view of Zhang, teaches the system of Claim 1, wherein the face detection module is configured for outputting a feature vector indicating the lighting difference on the face in the image indicating that the image has been altered from the original image (Cristin Figs. 5: the feature vectors are obtained from the test images and fed to the FOA-SVNN to determine forgeries. The forgeries are indicated no or yes; Cristin Fig. 7-10: show example facial illumination maps indicating lighting irregularity on a face; further see Cristin § 3.4 for more details on the feature vectors).  

Regarding claim 9, Cristin teaches a method comprising: 
processing an image through a face detection module to output feature vectors indicating at least one lighting artifact on a face in the image, or at least one texture artifact in the image, or both (Note that only one of the alternative limitations is required by the claim language. Cristin Abstract: “the images are fed to the texture descriptor and the face is Cristin pg. 1442 left column: “The analysis of the texture is analysed for the input image that transforms the input image into an array”; Cristin pg. 1443 left column: “The texture classification is carried out by using the input face detected an image”); and
returning an indication that the image has been altered from an original image at least in part based on the feature vectors (Cristin Figs. 5: the feature vectors are obtained from the test images and fed to the FOA-SVNN to determine forgeries. The forgeries are indicated no or yes).  
However, Cristin does not appear to explicitly teach or suggest that the artifact comprises a checkerboard pattern.
Pertaining to the same field of endeavor, Zhang that the artifact comprises a checkerboard pattern (Zhang Figs. 3-4 & pg. 2-4 discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination-based texture descriptor and FOA-SVNN forgery detection method and system (as taught by Cristin) to determine whether the artifact comprises a checkerboard pattern (as taught by Zhang) the combination can simulate the artifacts produced by the common pipeline even when the specific model used by the attacker is unavailable (Zhang Abstract).

Regarding claim 10, Cristin, in view of Zhang, teaches the method of Clam 9, wherein the texture artifact comprises a texture artifact on a face in the image or a texture artifact between the face and background in the image or both (Note that only one of the alternative limitations is required by the claim language. Cristin Abstract, pg. 1442 left column, pg. 1443 left column discussed above; Cristin pg. 1440 left column: teaches that it was known to use the inconsistencies in the illumination color of the images to detect forgeries; Cristin Fig. 5: the Cristin pg. 1444 left column: “If anyone of the features in f* = {f*1, f*2, f*3, … f*a} deviates from the original image then, the SVNN classifier recognises the image as the forged”; Zhang Fig. 4).  

Regarding claim 12, Cristin, in view of Zhang, teaches the method of Claim 9, comprising processing the image through at least one discrete Fourier transform (DFT) and at least one neural network to output feature vectors indicating a lighting artifact in the image in a frequency domain (Cristin Abstract: “The supervised learning is brought about by using the support vector neural network”; Cristin pg. 1439 right column: “To overcome the challenges in the existing forgery detection techniques, this paper proposes the forgery detection scheme using the illumination-based texture descriptor and fruit fly optimization algorithm-support vector neural network (FOA-SVNN)-based classifier for classifying the images as forgery and non-forgery images”; Cristin pg. 1444 left column: “The SVNN [28] comprises of the input layer, hidden layer, and the output layer, as shown in Fig. 3. SVNN is generated by introducing the eigenvalue decay in the neural networks (NNs) based on the same principles of SVM hence, the classification margin is improved”; Zhang Fig. 3 & pg. 2 right column: “we provide further analysis in the frequency domain. According to the property of Discrete Fourier Transform (DFT)”; Zhang pg. 4: “We use resnet34 pre-trained with ImageNet as based network and treat the GAN detection task as a binary classification problem: real vs. fake …The network is trained for 10 epochs”),
wherein the lighting artifact in the image in the frequency domain comprises at least one region of brightness that is brighter than a corresponding region in the original image (Cristin pg. 1441 left column, pg. 1441 right column, § 3, Zhang Figs. 3-4 discussed above).  

claim 13, Cristin, in view of Zhang, teaches the method of Claim 12, wherein the region of brightness is located along a periphery of the image in the frequency domain (Zhang Figs. 3-4 discussed above).  

Regarding claim 14, Cristin, in view of Zhang, teaches the method of Claim 9, wherein the lighting artifact in the frequency domain comprises plural regions of brightness (Zhang Figs. 3-4 discussed above).  

Regarding claim 15, Cristin, in view of Zhang, teaches the method of Claim 14, wherein the plural regions of brightness are located along a periphery of the image in a frequency domain (Zhang Figs. 3-4 discussed above).  

Regarding claim 16, Cristin, in view of Zhang, teaches the method of Claim 9, comprising outputting the feature vector indicating the lighting artifact on the face in the image indicating that the image has been altered from the original image (Cristin Figs. 5, Fig. 7-10, § 3.4 discussed above; Zhang Figs. 3-4 discussed above).  

Regarding claim 17, Cristin teaches an apparatus comprising: 
at least one computer storage medium comprising instructions executable by at least one processor (Cristin pg. 1445, § 4.1 Experimental Setup: “system with 2GB RAM, Intel core processor, Windows 10 Operating System. The technique is implemented using the software tool MATLAB”) to:  
26convert an image to a frequency domain; process the image in the frequency domain to determine whether an artifact exists in the frequency domain (Cristin Abstract: “the images are fed to the texture descriptor and the face is detected using the Viola-Jones algorithm. The face detected images are subjected to the feature extraction using the Gabor filter + wavelet + texture operator”; Cristin pg. 1440 left column: teaches that it was known to use the  Cristin pg. 1442 left column: “The images are fed to the wavelet transform and the Gabor filter, among which the wavelet images are generated using the wavelet transform and features based on the orientation and the frequency are determined using the Gabor filters … The analysis of the texture is analysed for the input image that transforms the input image into an array … the Gabor filters yield the frequency information and they preserve spatial and frequency information of the image”; Cristin pg. 1442 right column: “the purpose of using Gabor filtering is that the Gabor filters conclude the spatial locality, orientation, and detects the edge of the face detected image … s represents the spatial position” – note that the Discrete Wavelet Transform (DWT) is used in numerical analysis to transform an image from the spatial domain to the time-frequency domain and back again; Cristin pg. 1443 left column: “The texture classification is carried out by using the input face detected an image”; Cristin Fig. 5: the FOA-SVNN is used to determine any deviation in the features; Cristin pg. 1444 left column: “If anyone of the features in f* = {f*1, f*2, f*3, … f*a} deviates from the original image then, the SVNN classifier recognises the image as the forged”); and 
based at least in part on determining that the artifact exists in the image in the frequency domain, output an indication that the image is digitally altered from an original image (Cristin Figs. 5: the feature vectors are obtained from the test images and fed to the FOA-SVNN to determine forgeries. The forgeries are indicated no or yes).  
However, Cristin does not appear to explicitly teach that the artifact in the frequency domain comprises a lighting difference comprising a region of brightness located along a periphery of the image the frequency domain (Zhang Fig. 4: the regions along the periphery of the image has different lighting in the fake image compared to the real image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the illumination-based texture descriptor and FOA-SVNN forgery detection method and system (as taught by Cristin) to analyze the lighting 

Regarding claim 18, Cristin, in view of Zhang, teaches the apparatus of Claim 17, comprising the at least one processor (Cristin pg. 1445, § 4.1 Experimental Setup discussed above).  

Regarding claim 19, Cristin, in view of Zhang, teaches the apparatus of Claim 17, wherein the instructions are executable to:
process the image through an image detection module to determine whether an artifact exists in the image in a spatial domain (Cristin pg. 1442 discussed above); and
provide the indication that the image is digitally altered from the original image responsive to determining either one of an artifact in the frequency domain or an artifact in the spatial domain (Note that only one of the alternative limitations is required by the claim language. Cristin pg. 1440 left column, pg. 1442, pg. 1443 left column, Fig. 5, pg. 1444 left column discussed above).  

Regarding claim 20, Cristin, in view of Zhang, teaches the apparatus of Claim 19, wherein the indication that the image is digitally altered from an original image is output only responsive to determining both an artifact in the frequency domain and an artifact in the spatial domain exists in the image (Cristin pg. 1440 left column, pg. 1442, pg. 1443 left column, Fig. 5, pg. 1444 left column discussed above; further see Cristin § 3.3 & Fig. 2 for more details on feature extracting using GWTM).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Soo Shin/Primary Examiner, Art Unit 2667